Title: To James Madison from Solomon Bingham Jr., 5 July 1815
From: Bingham, Solomon Jr.
To: Madison, James


                    
                        Sir,
                        Berkshire, Vermont, July 5th. 1815.
                    
                    Since the promulgation of the late treaty of peace with Great Britain the inhabitants of these parts have been considerably agitated relative to the northern boundary of the United States. The inhabitants on the Canada side of the line are particularly anxious. The present line from Connecticut river to the river Iroquois or Cataraguy (commonly called in this quarter the River St. Lawrence,) was certainly very inaccurately run. When this line was run, which was soon after the Canadas came under the

government of Great Britain, it was undoubtedly intended to lie on the 45 degree of north latitude. And considering the imperfection of astronomical tables at that, it was done as near the truth as could be expected. Very great improvement has been made in those tables since that time. The line, in those parts of it, where observations have been accurately taken, is too far to the south. In the year 1806 Doctr. Williams of Rutland in this State found the latitude of the line on Connecticut river to be 44°.47′.59″ north; & at the Lake Memphramagog, to be 44°.58′.46″ north. Since the publication of the late Treaty of peace I have been very carefully taking observations to ascertain the latitude of the line directly north of my house, which is 5½ miles south of the line. I find the latitude of the line to be 44°.48′.25″. I have been taking observations with an astronomical quadrant & with an Hadley’s quadrant. My astronomical quadrant carries the line 3 minutes of a degree farther south than the Hadley’s quadrant. Whenever the latitude of this line is settled agreeably to treaty, it aught to be done with an astronomical quadrant; which is certainly the best instrument the nature of things will admit of for measuring the altitudes of celestial objects. The radius of my astronomical quadrant is 32 inches. I feel very confident, that if this line is accurately run, the Isle aux Noix will fall within the limits of the United States. This Island is very strongly fortified, & completely commands the entrance into & outlet of Lake Champlain.
                    I lately had some business on the west side of Missisqu⟨oi⟩ Bay & east side of Caldwell’s Manor. I took Hadley’s quadrant with me. With this quadrant I ascertained the latitude of the line there, & found it to be 44°.54′.9″. This place as near as I can ascertain it without measuring, is about six miles east & seven miles south of the Isle Aux Noix. Comparing the difference, as above stated, between the 2 quadrants, I have not a doubt in saying, that the Isle aux Noix will fall within the limits of the United States, if the line is ever accurately settled.
                    I hope, Sir, you will excuse me for troubling you on this subject; the anxiety I have for the rights of my country has induced me to do it. I am very respectfully your excellency’s most obedient,
                    
                        Solomon Bingham Junr.
                    
                